Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle L Gelozin on 1/24/2022
The application has been amended as follows: 

1. (Currently Amended) A distributed network system, comprising: 
a master controller comprising: 
a master clock configured to output a master time; and 
a master transmission delay time  circuit module configured to modify the master time to add a known master transmission delay to the master time to output an adjusted master time, 
a first device operatively connected to the master controller and configured to receive the adjusted master time from the master controller, wherein the first device includes: 
circuit module configured to add a known first device receive delay to the adjusted master time to output a receive delay adjusted first device time; and
 a first device clock configured to receive the receive the delay adjusted first device time to be updated by the receive delay adjusted first device time to synchronize the first device clock with the master clock such that an updated first device clock time is equal 
a first device transmission delay circuit module configured to receive the receive delay adjusted first device time and/or the updated first device clock time to add a known first device transmission delay to the receive delay adjusted first device time and/or the updated first device clock time to output a transmission delay adjusted first device time; and 
a second device operatively connected to the first device to receive the transmission delay adjusted first device time from the first device, wherein the second device includes: 
a second device receive delay time circuit module configured to add a known second device receive delay to the transmission delay adjusted first device time to output a receive delay adjusted second device time; and 
a second device clock configured to receive the receive the delay adjusted second device time to be updated by the receive delay adjusted second device time to synchronize the second device clock with the master clock such that an updated second device clock time is equal 




21. (Currently Amended) A distributed network system, comprising: 
a master controller comprising: 
a master clock configured to output a master time; and 
a master transmission delay time circuit module configured to modify the master time to add a known master transmission delay to the master time to output an adjusted master time; and a first device operatively connected to the master controller and configured to receive the adjusted master time from the master controller, wherein the first device includes: 
a first device receive delay time circuit module configured to add a known first device receive delay to the adjusted master time to output a receive delay adjusted first device time; and 

a first device transmission delay circuit module configured to receive the receive delay adjusted first device time and/or the updated first device clock time to add a known first device transmission delay to the receive delay adjusted first device time and/or the updated first device clock time to output a transmission delay adjusted first device time; wherein the first device is a subnetwork controller, wherein the master controller and/or the first device include one or more FPGA's having a deterministic receive delay and/or transmission delay, wherein each connection between each of the master controller and the first device includes a known connection delay which is included in at least one of a respective transmission delay and/or a respective receive delay, wherein each connection is of a standard which has a deterministic connection delay as a function of the length of the wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187